Case 5:19-cv-01072-EEF-MLH Document 18 Filed 04/15/20 Page 1 of 1 PageID #: 380



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

KELLIE TUTTLE, ET AL                                CIVIL ACTION NO. 19-cv-1072

VERSUS                                              JUDGE FOOTE

RALPH LOUIS NAPPI, ET AL                            MAGISTRATE JUDGE HORNSBY


                                     JUDGMENT

       For the reasons assigned in the Report and Recommendation of the Magistrate Judge

 previously filed herein, and having thoroughly reviewed the record, no written objections

 having been filed, and concurring with the findings of the Magistrate Judge under the

 applicable law;

       It is ordered that all claims by Kellie Tuttle and Candace McMichen against the

      defendants in this civil action be dismissed without prejudice for failure to prosecute.

       THUS DONE AND SIGNED at Shreveport, Louisiana, this the _14th__________

 day of April, 2020.

                                                _________________________________
                                                      ELIZABETH E. FOOTE
                                                 UNITED STATES DISTRICT JUDGE
